Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 1 of 12



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 16-Cr-20549-Scola(s)(s)(s)


   UNITED STATES OF AMERICA

   vs.

   PHILIP ESFORMES,


                            Defendant.
   ____________________________________________ /

            UNITED STATES’ MOTION FOR FORFEITURE MONEY JUDGMENT
                    AND INCORPORATED BENCH MEMORANDUM

           The United States of America (hereinafter, the AUnited States@ or the AGovernment@), by

   and through its undersigned Assistant United States Attorney, hereby respectfully requests entry

   of a forfeiture money for $38,700,795 (US) against the Defendant, PHILIP ESFORMES, as part

   of his sentence in this case. The amount of the forfeiture money judgment sought is a very

   conservative sum that is equal in value to property traceable, from 2010 through 2016 only, to the

   property involved in the Defendant’s money laundering offenses. 1

           Because Asuccessfully navigating the criminal forfeiture statutes can be a challenging

   endeavor,@ United States v. Poulin, 690 F.Supp.2d 415, 420 (E.D.Va. 2010), the Government

   respectfully incorporates a Bench Memorandum for the Court’s use in determining the amount of

   money that the Defendant should be ordered to pay as a forfeiture money judgment in this case.




   1
    In fact, the Defendant’s money laundering conspiracy continued from January 2002 to in or around June 2016. See
   Third Superseding Indictment, Count 16, ECF No. 869.
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 2 of 12



                                       BENCH MEMORANDUM

   A.     RELEVANT PROCEDURAL HISTORY

          1.      On July 19, 2018, a federal grand jury sitting in the Southern District of Florida

   returned a thirty-six (36) count third superseding true bill of indictment [ECF No. 869](hereinafter,

   the “Third Superseding Indictment”) charging the Defendant, and others, with the following

   violations: 18 U.S.C. § 1349 (Conspiracy to Commit Healthcare Fraud/Wire Fraud)(Count 1); 18

   U.S.C. § 1347 (Healthcare Fraud)(Counts 2-3); 18 U.S.C. § 1035(a)(2) (False Statements Relating

   to Healthcare Matters)(Counts 4-5); 18 U.S.C. § 371 (Conspiracy to Pay/Receive of Healthcare

   Kickbacks)(Count 6); 42 U.S.C. § 1320a-7b(b)(1)(A) (Receipt of Healthcare Kickbacks)(Counts

   7-9); 42 U.S.C. § 1320a-7b(b)(2)(A) (Payment of Healthcare Kickbacks)(Counts 10-15); 18

   U.S.C. § 1956(h) (Money Laundering Conspiracy)(Count 16); 18 U.S.C. § 1956(a)(1)(B)(i)

   (Money Laundering) (Counts 17-30); 18 U.S.C. § 371 (Conspiracy to Commit Federal Program

   Bribery)(Count 31); 18 U.S.C. § 371 (Conspiracy to Commit Federal Program Bribery and Honest

   Services Wire Fraud)(Count 32); 18 U.S.C. § 666 (Federal Program Bribery)(Count 33); 18 U.S.C.

   § 1503 (Obstruction of Justice)(Count 34); 18 U.S.C. § 371(Conspiracy to Make False Statement

   Relating to Healthcare Matters)(Count 35); and 18 U.S.C. § 1503 (Obstruction of Justice)(Count

   36).

          2.      The Third Superseding Indictment also contains a Forfeiture section that provides

   the Defendant with notice of the Government=s intent to forfeit specific assets upon his conviction.

   Although the United States is not required to specify in an indictment or information the amount

   of any forfeiture money judgment that it seeks, see Fed. R. Crim. P. 32.2(a), the Forfeiture section

   nonetheless provides that the United States will seek entry of a forfeiture money judgment against

   the Defendant as part of his sentence for a sum of that is equal in value to all property, real or

                                                    2
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 3 of 12



   personal, involved in a violation of 18 U.S.C. § 1956, as alleged in the Third Superseding

   Indictment, or any property traceable to such property. See Indictment, ECF No. 869:42.

           3.     On April 5, 2019, the petit jury empaneled in this case returned its Verdict [ECF

   No. 1245] in which it found the Defendant guilty of the violations charged in Count 6 (18 U.S.C.

   § 371 - Conspiracy to Pay/Receive of Healthcare Kickbacks), Counts 8-9 (42 U.S.C. § 1320a-

   7b(b)(1)(A) - Receipt of Healthcare Kickbacks), Counts 10-13 (42 U.S.C. § 1320a-7b(b)(2)(A) -

   Payment of Healthcare Kickbacks), Count 16 (18 U.S.C. § 1956(h) - Money Laundering

   Conspiracy), Counts 18-21, Counts 25-28, and Count 30 (18 U.S.C. § 1956(a)(1)(B)(i) - Money

   Laundering), Count 31 (18 U.S.C. § 371 - Conspiracy to Commit Federal Program Bribery),

   Count 32 (18 U.S.C. § 371 - Conspiracy to Commit Federal Program Bribery and Honest Services

   Wire Fraud), and Count 34 (18 U.S.C. § 1503 - Obstruction of Justice). See Verdict, ECF No.

   1245.

           4.     On April 9, 2019, the Court conducted a bifurcated forfeiture proceeding pursuant

   to Fed. R. Crim. P. 32.2(b)(1)(A) immediately following its announcement of the Verdict. Upon

   conclusion of that proceeding and subsequent deliberation, the same petit jury returned a Forfeiture

   Verdict [ECF No. 1263] finding that all interest held by, on behalf of, or for the benefit of the

   Defendant in the following business entities and their assets were involved in a money laundering

   offense of which it found the Defendant guilty:

                  (a)     ADME Investment Partners LTD (Operating Company)(D/B/A Oceanside

           Extended Care Center)(“Oceanside”) was involved in the money laundering offenses

           charged in Counts 16, 19 or 30, or traceable to such property;

                  (b)     Almovea Associates, LLC (Operating Company) (D/B/A North Dade

           Nursing and Rehabilitation Center) (“North Dade”) was involved in the money

                                                     3
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 4 of 12



           laundering offenses charged in Counts 16 or 27, or traceable to such property;

                  (c)     Ayintove Associates, LLC (Operating Company) (D/B/A Harmony

           Health Center) (“Harmony”) was involved in the money laundering offenses charged in

           Counts 16 or 20, or traceable to such property;

                  (d)     Eden Gardens, LLC (Operating Company) (D/B/A Eden Gardens) (“Eden

           Gardens”) was involved in the money laundering offenses charged in Counts 16 or 28, or

           traceable to such property;

                  (e)     Fair Havens Center, LLC (Operating Company) (D/B/A Fair Haven

           Center) (“Fair havens”) was involved in the money laundering offenses charged in Counts

           16, 18 or 30, or traceable to such property;

                  (f)     Flamingo Park Manor, LLC (Operating Company) (D/B/A Flamingo Park

           Manor) was involved in the money laundering offenses charged in Counts 16 or 28, or

           traceable to such property; and

                  (g)     Sefardik Associates, LLC (Operating Company) (D/B/A The Nursing

           Center at Mercy)(“Nursing Center at Mercy”) was involved in the money laundering

           offenses charged in Counts 16 or 30, or traceable to such property.

   (collectively hereinafter, the “Forfeited Operating Companies”). See Forfeiture Verdict, ECF No.

   1263.

           5.     On May 16, 2019, the Defendant, through counsel, moved for acquittal on the

   forfeiture verdicts. See Def. Mot. for Acquittal on Forf. Verdict, ECF No. 1325. Subsequently, on

   June 7, 2019, the Government filed its Response in Opposition to the Defendant’s Motion for

   Acquittal on the Forfeiture Verdict. See ECF No. 1338.



                                                    4
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 5 of 12



            6.       On July 1, 2019, the Court entered its Order [ECF No. 1353] denying the

   Defendant’s Motion for Acquittal on the Forfeiture Verdict. See Order, ECF No. 1353.

            7.       On July 17, 2019, after as a status conference, the Court entered its Paperless Order

   [ECF No. 1361] setting the sentencing hearing in this case for September 11 and 12, 2019. See

   Paperless Order, ECF No. 1361.

            8.       The United States intends to move at the sentencing hearing for entry of a

   preliminary order of forfeiture for the specific property that the petit jury found to be subject to

   forfeiture (i.e., the Forfeited Operating Companies). Additionally, the United States, through the

   instant motion, now moves in advance of the scheduled sentencing hearing for entry of a forfeiture

   money judgment for $38,700,795 (US) against the Defendant. 2 As discussed below, criminal

   forfeiture of specific property and entry of a forfeiture money judgment are separate and very

   distinct endeavors.

   B.       FORFEITURE MONEY JUDGMENTS

            Federal law mandates that a court in imposing sentence on a person convicted of a violation

   of 18 U.S.C. ' 1956, “shall order that the person forfeit to the United States any property, real or

   personal, involved in such offense, or any property traceable to such property.@ 18 U.S.C. '

   982(a)(1).

            In addition to forfeiting specific property, the Eleventh Circuit has held that entry of a

   forfeiture money judgment against a defendant is an authorized punishment under 18 U.S.C. '

   982(a)(1) and (7). See United States v. Hoffman-Vaille, 568 F.3d 1335 (11th Cir. 2005)(holding


   2
     To ensure clarity, criminal forfeiture and restitution are separate criminal sanctions that serve different goals. See
   Hoffman-Vaille, 568 F.3d at 1344. The focus of forfeiture is on the defendant, where the focus of restitution is on the
   victim. Id. at 1344-1345. More specifically, the purpose of criminal forfeiture is to disgorge ill-gotten gains, while
   restitution seeks to compensate the victim by making the victim “whole.” Therefore, the amount of the forfeiture
   money judgment sought is substantially less than the amount that the Government will seek for restitution.
                                                              5
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 6 of 12



   that the district court did not err in entering a forfeiture money judgment against the defendant

   under 18 U.S.C. ' 982(a)(7), but vacating judgment of forfeiture and remanding to allow the

   district court to make necessary corrections to its money judgment calculation); see also United

   States v. Seher, 574 F.Supp.2d 1368 (N.D.Ga. 2007)(entering a forfeiture money judgment in the

   amount of $1,610,400 against a defendant convicted of violating 18 U.S.C. '' 1956(h) and

   (a)(3)(B) pursuant to 18 U.S.C. ' 982(a)(1)); see also United States v. Seher, 652 F.3d 1344, 1372

   n.30 (11th Cir. 2009)(stating that the Eleventh Circuit has expressly rejected the argument that

   district courts lack the authority to enter forfeiture money judgments generally and specifically

   affirming forfeiture money judgments imposed for violations of the federal money laundering

   statutes).

           Furthermore, Fed. R. Crim. P. 32.2(b)(1) and (c)(1) specifically authorize entry of

   forfeiture money judgments. Indeed, such orders are well-established. See United States v. Padron,

   527 F.3d 1156, 1162 (11th Cir.2008)(“[I]t is equally clear that the federal rules explicitly

   contemplate the entry of money judgments in criminal forfeiture cases”); United States v. Navarro-

   Ordas, 770 F.2d 969 (11th Cir. 1985)(court may enter “personal money judgment” against the

   defendant for the amount of illegally obtained proceeds).

   C.      DISTINCTION BETWEEN FORFEITURE OF SPECIFIC PROPERTY AND ENTRY
           OF A FORFEITURE MONEY JUDGMENT

           Applicable law and rules clarify the distinction between finding specific property subject

   to forfeiture and ordering a defendant to pay money as a forfeiture money judgment.

           If the government seeks forfeiture of specific property, the court must determine “what

   property is subject to forfeiture under the applicable statute,” and “whether the government has

   established the requisite nexus between the property and the offense.” Fed. R.Crim. P 2.2(b)(1)(A)


                                                   6
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 7 of 12



   (emphasis added). However, a party may, as the Defendant did in this case, request that a jury

   “determine the forfeitability of specific property,” Fed.R.Crim.P. 32.2(b)(5) (emphasis added).

   Furthermore, if “a party requests that a jury determine the forfeitability of specific property, the

   district court must submit that question to the jury by way of a special verdict form.” United States

   v. Curbelo, 726 F.3d 1260, 1277 (11th Cir. 2013)(emphasis added).

          However, if the government seeks a forfeiture money judgment, then the “court [not the

   jury] must determine the amount of money the defendant will be ordered to pay.@ Fed. R. Crim. P.

   32.2(b)(1)(A). See United States v. Curbelo, 726 F.3d at 1278 (“We remain persuaded that the

   court, not a jury, should determine the amount of a money judgment forfeiture.”); United States v.

   Gray, 443 F. App’x 515, 523 (11th Cir. 2011) (rejecting the argument “that Federal Rule of

   Criminal Procedure 32.[2](b)(5) should be read to apply to personal money judgments”).

          The crucial difference is that the government is required to establish a nexus between a

   defendant’s criminal offenses and specific property sought for forfeiture, but is not required to

   establish such connection when seeking a forfeiture money judgment. United States v. Delgado,

   2006 WL 2460656, at *1 (M.D. Fla. 2006) (Rule 32.2(b)(4) gives the defendant the right to have

   a jury determine if there is a nexus between specific property and the offense; if the Government

   is seeking a money judgment, there is no nexus determination to be made so defendant’s request

   to have the jury determine the amount of the money judgment is denied).

          Simply, a jury, if retained for the purposes of forfeiture, is responsible for making a factual

   determination or finding regarding whether the requisite nexus exists between the defendant’s

   crimes and the specific property sought for forfeiture. A court on the other hand, is responsible for

   determining how much the defendant should pay as a forfeiture money judgment without regard

   for the jury’s findings regarding specific property. See generally Fed. R. Crim. P. 32.2.

                                                    7
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 8 of 12



           As more fully set forth below, the United States is seeking a forfeiture money judgment for

   $38,700,795 (US) against the Defendant, as this is a sum of money equal in value to the property

   traceable to the property involved in the Defendant’s violations of 18 U.S.C. § 1956.

   C.      RELEVANT FORFEITURE PROCEDURE

           1.      Hearing and Evidence

           “As soon as practical after a verdict or finding of guilty . . . on any count in an indictment

   or information regarding which criminal forfeiture is sought . . . the [C]ourt must determine the

   amount of money that the defendant will be ordered to pay.” Fed. R. Crim. P. 32.2(b)(1)(A).

   Moreover, “[i]f the forfeiture is contested, on either party’s request the court must conduct a

   hearing after the verdict or finding of guilty.” The Court’s determination “may be based on

   evidence already in the record . . . and on any additional evidence or information submitted by the

   parties and accepted by the [C]ourt as relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B); see

   also United States v. Capoccia, 503 F.3d 103, 109 (2d Cir. 2007) (a district court may rely on

   evidence from the guilt phase of the trial, even if the forfeiture is contested; it is not necessary for

   the government to reintroduce that evidence in the forfeiture hearing).

           2.      Burden of Proof

           Because forfeiture is part of a defendant=s sentence, the United States is only required to

   establish the amount of money the Defendant will be ordered to pay as a forfeiture money judgment

   by a preponderance of the evidence. See United States v. Cabeza, 258 F.3d 1256 (11th Cir.

   2001)(citing United States v. Dicter, 198 F.3d 1284, 1290 (11th Cir. 1999)(the burden of proof on

   a forfeiture count is a preponderance of the evidence notwithstanding the Supreme Court’s

   decision in Apprendi v. New Jersey, 530 U.S. 466 (2000)); see also United States v. Elgersma,

   971 F.2d 690, 694-696 (11th Cir. 1992) (holding that forfeiture is part of the sentencing process

                                                      8
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 9 of 12



   and not an element of the crime itself; accordingly, because due process does not require the

   beyond a reasonable doubt standard to apply to the sentencing process, Congress has the authority

   to apply (and did apply) a less strenuous standard of proof than the beyond a reasonable doubt

   standard to criminal forfeiture).

   D.      ARGUMENT

           The Defendant was found guilty of, among other things, a conspiracy to violate 18 U.S.C.

   § 1956 as charged in Count 16 of the Third Superseding Indictment, and substantive money

   laundering offenses in violation of 18 U.S.C. § 1956 as charged in Counts 18, 19, 20, 21, 25, 26,

   27, 28 and 30. See Verdict, ECF No. 1245. Additionally, the petit jury found a requisite nexus

   between the Forfeited Operating Companies and the crimes for which it found the Defendant

   guilty. See Forfeiture Verdict, ECF No. 1263.

           In denying Defendant’s Motion to Acquit on the Forfeiture Verdicts [ECF No. 1325], the

   Court has already found that the Defendant’s “operating companies gave his business a façade of

   legitimacy as he used them to hold bank accounts and operate the various SNFs and ALFs engaged

   in the elaborate money laundering and kickback scheme.” Order Denying Def.’s Mot. to Acquit

   Forf. Verdicts, ECF No. 1353:3. Indeed, the trial record is replete with evidence that the so-called

   “Esformes Network,” 3 which was comprised of SNFs and ALFs and their respective operating or

   management companies, facilitated the Defendant’s money laundering activity in that it (the

   Esformes Network) made the prohibited conduct (the Defendant’s money laundering) less difficult



   3
     Specifically, the Esformes Network includes the following SNFs and ALFs, along with their respective operating or
   management companies: (a) Oceanside Extended Care, (b) North Dade Nursing and Rehabilitation Center, (c)
   Harmony Health Center, (d) Courtyard Manor, (e) Eden Gardens, (f) Fair Havens Center, (g) Flamingo Park Manor,
   (h) South Hialeah Manor, (i) Golden Glades Nursing and Rehabilitation Center, (j) Lauderhill Manor, (k) La Serena
   Retirement Living (formerly La Hacienda Gardens), (l) The Nursing Home at Mercy, (m) South Dade Nursing and
   Rehabilitation Center, (n) North Miami Retirement Living, (o) ALF Holdings (management company), and (p) Adhiru
   Associates (management company).
                                                           9
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 10 of 12



    or more or less free from obstruction and hindrance. Therefore, pursuant to 18 U.S.C. § 982(a)(1)

    and in accordance with Seher, the SNFs and ALFs and their respective operating or management

    companies that formed the Esformes Network constitute property that was “involved in” the

    Defendant’s money laundering offenses. See United States vs. Seher, 562 F.3d 1344, 1368 (11th

    Cir. 2009)(Property “involved in” money laundering pursuant to 18 U.S.C. § 982(a)(1) includes

    any property used to facilitate the laundering offense, which requires only that the facilitating

    property make the prohibited conduct less difficult or more or less free from obstruction and

    hindrance).

           During the Bifurcated Forfeiture Proceeding, the Government presented one witness, Mr.

    Mike Petron, a certified public accountant, who testified and showed clearly with the use of

    summary exhibits that the Defendant obtained $38,700,795 (US) from the Esformes Network from

    2010 through 2016. The following is a demonstrative summary of Mr. Petron’s testimony

    regarding monies obtained by the Defendant from the Esformes Network:

                                                                              Source:
                                          Amount Paid to
              Company                                                    Government Exhibit
                                        Defendant’s Accounts
                                                                              (“GX”)

       Oceanside Extended Care                $5,707,268                        GX529Z

       North Dade Nursing and
                                              $1,817,598                        GX529Z
        Rehabilitation Center

        Harmony Health Center                 $4,567,544                        GX529Z


           Courtyard Manor                      $55,333                        GX529CC


             Eden Gardens                      $101,761                        GX529CC


          Fair Havens Center                  $7,521,369                        GX529Z

                                                   10
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 11 of 12




         Flamingo Park Manor                     $97,207                         GX529CC


         South Hialeah Manor                    $100,557                         GX529CC

      Golden Glades Nursing and
                                               $1,177,543                         GX529Z
        Rehabilitation Center

           Lauderhill Manor                     $143,100                         GX529CC

     La Serena Retirement Living
        (formerly La Hacienda                    $14,150                         GX529CC
              Gardens)

     The Nursing Home at Mercy                 $6,791,744                         GX529Z

       South Dade Nursing and
                                               $1,238,075                         GX529Z
        Rehabilitation Center
       North Miami Retirement
                                                 $18,678                         GX529CC
               Living
          ALF Holdings Inc.
                                               $5,162,598                        GX529BB
        (management company)
        Adhiru Associates LLC
                                               $3,027,375                        GX529AA
        (management company)
            Ayintova LLC
                                                $385,983                         GX529AA
        (management company)
                EMI
                                                $772,912                         GX529AA
        (management company)

           It is beyond dispute that these monies or funds constitute personal property traceable to the

    Esformes Network, which in turn constitutes property “involved in” the Defendant’s money

    laundering offenses. These monies or funds total $38,700,795 (US), which the Court should order

    the Defendant to pay as a forfeiture money judgment in this case as this is a conservative sum

    equal in value to the property traceable to the property involved in the Defendant’s money

    laundering offenses.


                                                    11
Case 1:16-cr-20549-RNS Document 1372 Entered on FLSD Docket 09/06/2019 Page 12 of 12



           Thus, the total value of the property involved in the Defendant’s money laundering offense

    is $38,700,795 (US), which the Court should enter as a forfeiture money judgment against the

    Defendant. Again, the amount sought as a money judgment is very conservative in two crucial

    respects: first, it only includes the value of the property traceable to the property involved in the

    Defendant’s money laundering offenses, and not the value of the property involved in the offenses

    per se; and second, the amount sought is equal in value to the funds traced only from 2010 through

    2016, which is substantially shorter in duration than the Defendant’s money laundering conspiracy

    which began in January 2002. See Third Superseding Indictment, Count 16, ECF No. 869.

                                              CONCLUSION

           WHEREFORE, based on the foregoing, the United States respectfully requests entry of a

    forfeiture money judgment against the Defendant for $38,700,795 (US) as part of sentence in this

    case pursuant to 18 U.S.C. § 982(a)(1) and Fed. R. Crim. P. 32.2(b)(1)(B).

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                          By:     s/Daren Grove
                                                  _____________________________________
                                                  Daren Grove (Court No. A5501243)
                                                  Assistant United States Attorney
                                                  E-mail: daren.grove@usdoj.gov
                                                  500 E. Broward Boulevard, Suite 812
                                                  Fort Lauderdale, Florida 33394
                                                  Telephone: 954.660.5774
                                                  Facsimile: 954.356.7180




                                                     12
